DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub. 2019/0128989) in view of Tremblay et al (US Pub. 2021/0125036).  
With respect to claim 1, Braun discloses A method for generating a trained discriminator, (see paragraph 0061, …training of the discriminator…) the method comprising:
[applying one or more of a glitched image or an unglitched image to a discriminator];
receiving classification output from the discriminator; adjusting weights of the discriminator to improve classification accuracy of the discriminator, (see paragraph 0061and 0068);
applying noise to a generator, (see paragraph 0070, …noise may be added…);
receiving an output image from the generator, (see figure 5, numerical 407);
applying the output image to the discriminator to obtain a classification, (see figure 5, out put of the generator numerical 407 is applied to the discriminator 411); and
adjusting weights of one of the discriminator or the generator to improve ability of the generator to reduce classification accuracy of the discriminator, based on the classification, (see paragraph 0068, …discriminator network may be adjusted ….based on …classification output..), as claimed.
However, Braun fails to explicitly disclose applying one or more of a glitched image or an unglitched image to a discriminator, as claimed.  
Tremblay teaches applying one or more of a glitched image or an unglitched image to a discriminator, (see figure 3, and paragraph 0082, ..training is accomplished with fake “glitched” and real “unglitched” images..), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of determining the real image using image analysis.  Teaching of Tremblay to train discriminator using real and fake images can be incorporated in to Braun system (see paragraph 0061 of Braun, ..training of the discriminator…) for suggestion, and modification yields a system that use image processing using a neural network (see Abstract of Tremblay) for motivation.   

With respect to claims 2 and 3, combination of Braun and Tremblay further discloses transmitting the trained discriminator from a computer system that generates the trained discriminator to a different computer system configured to activate the trained discriminator to determine whether an image includes a glitch; and classifying one or more images as including a glitch or not including a glitch, at the different computer system, (see Braun paragraph 0083, wherein ..instruction are stored in a remote location for transfer through a computer network…), as claimed.

With respect to claims 4-6, combination of Braun and Tremblay further discloses the glitched image or the unglitched image is selected from a training set; wherein the training set includes all glitched images; and wherein the training set includes all unglitched images, (see Braun paragraph 0040, …training data…do not include motion artifacts and ..that do include motion artifacts, “glitched and unglitched images”), as claimed.

With respect to claim 7, combination of Braun and Tremblay further discloses wherein the training set includes glitched and unglitched images, and the discriminator is configured to provide one of four classifications, including real and glitched, real and unglitched, fake and glitched, and fake and unglitched, (see Braun paragraph 0059, discriminator splits the classification into patches of the images with array of outputs X, and Xij signifies whether the patch ij is real or fake), as claimed.

With respect to claim 8, combination of Braun and Tremblay further discloses wherein the training set includes images labeled with glitch type (see Braun paragraph 0058, label of (0) for a motion corrected and (1) for a motion artifact fee image), as claimed.

With respect to claim 9, combination of Braun and Tremblay further discloses providing the training set to a plurality of discriminator-generator pairs, each configured for a different type of glitch, (see Braun paragraph 0052, ..multiple generator networks..), as claimed.

Claims 10-18 are rejected for the same reasons as set forth in the rejections for claims 1-9, because claims 10-18 are claiming subject matter of similar scope as claimed in claims 1-9.   

Claims 19-20 are rejected for the same reasons as set forth in the rejections for claims 1-2, because claims 19-20 are claiming subject matter of similar scope as claimed in claims 1-2.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663